United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-90980 ATLAS AMERICA PUBLIC #11-2002 LTD. (Name of small business issuer in its charter) Delaware 02-0600231 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #11-2002 LTD. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of March 31, 2009 and December 31, 2008 3 Statements of Net Earnings for the Three Months and ended March 31, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Three Months ended March 31, 2009 5 Statements of Cash Flows for the Three Months ended March 31, 2009 and 2008 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 15-18 Item 4: Controls and Procedures 18-19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 ATLAS AMERICA PUBLIC #11-2002 LTD. BALANCE SHEETS March 31, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 383,800 $ 475,400 Accounts receivable-affiliate 601,600 754,800 Short-term hedge receivable due from affiliate 685,400 748,300 Total current assets 1,670,800 1,978,500 Oil and gas properties, net 17,228,800 17,521,300 Long-term hedge receivable due from affiliate 430,200 484,200 $ 19,329,800 $ 19,984,000 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 10,000 $ 22,200 Short-term hedge liability due to affiliate 1,600 64,700 Total current liabilities 11,600 86,900 Asset retirement obligation 1,532,900 1,510,300 Long-term hedge liability due to affiliate 100 58,200 Partners’ capital: Managing general partner 5,970,000 6,110,200 Limited partners (3,126.55 units) 10,910,900 11,362,600 Accumulated other comprehensive income 904,300 855,800 Total partners' capital 17,785,200 18,328,600 $ 19,329,800 $ 19,984,000 The accompanying notes are an integral part of these financial statements. 3 ATLAS AMERICA PUBLIC #11-2002 LTD. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended March 31, 2009 2008 REVENUES Natural gas and oil $ 714,200 $ 1,100,200 Interest income 300 2,400 Total revenues 714,500 1,102,600 COSTS AND EXPENSES Production 278,200 287,800 Depletion 292,500 503,700 Accretion of asset retirement obligation 22,600 20,800 General and administrative 40,200 42,000 Total expenses 633,500 854,300 Net earnings $ 81,000 $ 248,300 Allocation of net (loss) earnings: Managing general partner $ 95,300 $ 219,700 Limited partners $ (14,300 ) $ 28,600 Net (loss) earnings per limited partnership unit $ (5 ) $ 9 The accompanying notes are an integral part of these financial statements. 4 ATLAS AMERICA PUBLIC #11-2002 LTD. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED March 31, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income Total Balance at January 1, 2009 $ 6,110,200 $ 11,362,600 $ 855,800 $ 18,328,600 Participation in revenues and expenses: Net production revenues 152,600 283,400 — 436,000 Interest income 100 200 — 300 Depletion (35,400 ) (257,100 ) — (292,500 ) Accretion of asset retirement obligation (7,900 ) (14,700 ) — (22,600 ) General and administrative (14,100 ) (26,100 ) — (40,200 ) Net earnings 95,300 (14,300 ) — 81,000 Other comprehensive income — — 48,500 48,500 Distributions to partners (235,500 ) (437,400 ) — (672,900 ) Balance at March 31, 2009 $ 5,970,000 $ 10,910,900 $ 904,300 $ 17,785,200 The accompanying notes are an integral part of these financial statements. 5 ATLAS AMERICA PUBLIC #11-2002 LTD. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net earnings $ 81,000 $ 248,300 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 292,500 503,700 Non-cash loss on derivative value 44,200 — Accretion of asset retirement obligation 22,600 20,800 Decrease in accounts receivable – affiliate 153,200 17,600 Decrease in accrued liabilities (12,200 ) (7,500 ) Net cash provided by operating activities 581,300 782,900 Cash flows from financing activities: Distributions to partners (672,900 ) (644,600 ) Net cash used in financing activities (672,900 ) (644,600 ) Net (decrease) increase in cash and cash equivalents (91,600 ) 138,300 Cash and cash equivalents at beginning of period 475,400 534,800 Cash and cash equivalents at end of period $ 383,800 $ 673,100 The accompanying notes are an integral part of these financial statements. 6 ATLAS AMERICA PUBLIC #11-2002 LTD. NOTES TO FINANCIAL STATEMENTS March 31, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas America Public #11-2002 Ltd. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 1,032 Limited Partners. The Partnership was formed on June 5, 2002 to drill and operate gas wells located primarily in western Pennsylvania and southern Ohio. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of March 31, 2009 and for the three months ended March 31, 2009 and 2008 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-K for the year ended December 31, 2008. The results of operations for the three months ended March 31, 2009 may not necessarily be indicative of the results of operations for the year ended December 31, 2009. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-K for the year ended December 31, 2008 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period. Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information. Credit is extended on an unsecured basis to many of its energy customers. At March 31, 2009 and December 31, 2008, the Partnership's MGP’s credit evaluation indicated that the Partnership has no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables of $426,900 at March 31, 2009 and $536,300 at December 31, 2008, which are included in Accounts receivable-affiliate, on the Partnership's Balance Sheets. 7 ATLAS AMERICA PUBLIC #11-2002 LTD. NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are recorded at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets' estimated useful lives. In addition, accumulated depletion includes impairment adjustments to reflect the write-down to fair market value of the oil and gas properties. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: March 31, December 31, 2009 2008 Natural gas and oil properties: Proved properties: Leasehold interests $ 695,700 $ 695,700 Wells and related equipment 40,266,500 40,266,500 40,962,200 40,962,200 Accumulated depletion (23,733,400 ) (23,440,900 ) $ 17,228,800 $ 17,521,300 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, The Hierarchy of Generally Accepted Accounting Policies ("SFAS 162"), which reorganizes the GAAP hierarchy.
